Exhibit 10.11
 
BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.
 
LONG-TERM INCENTIVE PLAN
 
(As Amended and Restated Effective March 11, 2011)
 
1.  
Purpose of the Plan.

 
The Blueknight Energy Partners, G.P., L.L.C. Long-Term Incentive Plan (the
“Plan”) has been adopted by Blueknight Energy Partners G.P., L.L.C., a Delaware
limited liability company (the “Company”), the general partner of Blueknight
Energy Partners, L.P., a Delaware limited partnership (the “Partnership”), and
is intended to promote the interests of the Partnership and the Company and
their Affiliates (as defined below) by providing to employees, consultants, and
directors of the Company and its Affiliates who perform services for or on
behalf of the Partnership and its subsidiaries incentive compensation awards for
superior performance that are based on Units (as defined below). The Plan is
also contemplated to enhance the ability of the Company and its Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Partnership and its subsidiaries and to encourage them
to devote their best efforts to advancing the business of the Partnership and
its subsidiaries.
 
The Plan is hereby amended and restated as of March 11, 2011 by the Board (as
defined below) of the Company to incorporate prior amendments to the Plan and to
make certain other changes.
 
2.  
Definitions.

 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Award” means Unit, Restricted Unit, Phantom Unit, Option, Unit Appreciation
Right or DER granted under the Plan.
 
“Award Agreement” means the written agreement or other instrument by which an
Award shall be evidenced.
 
“Board” means the Board of Directors of the Company.
 
“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any “person” or “group”
within the meaning of those terms as used in Sections 13(d) and 14(d)(2) of the
Exchange Act, other than CB-Blueknight, LLC, Charlesbank Capital Partners, LLC,
Blueknight Energy Holding, Inc., or Vitol Holding B.V. or their respective
Affiliates, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company or the Partnership; (ii) the
limited partners of the Partnership approve, in one or a series of transactions,
a plan of complete liquidation of the Partnership; (iii) the sale or other
disposition by either the Company or the Partnership of all or substantially all
of its assets in one or more transactions to any Person other than the Company
or an Affiliate of the Company; or (iv) a transaction resulting in a Person
other than the Company or an Affiliate of the Company being the general partner
of the Partnership.  Anything in this definition to the contrary
notwithstanding, with respect to any Award which constitutes deferred
compensation subject to, and not exempt from, Code Section 409A, no Change of
Control shall be deemed to have occurred unless such event constitutes an event
specified in Code Section 409A(2)(A)(v) and the Treasury Regulations promulgated
thereunder.


 
 
 
 

“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board or, if none, the Board
or such committee of the Board, if any, as may be appointed by the Board to
administer the Plan.
 
“Common Unit” has the same meaning given such term in the Partnership Agreement.
 
“Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Partnership or any of its subsidiaries as a
consultant or advisor, as applicable, provided that such individual is a natural
person.
 
“DER” or “Distribution Equivalent Right” means a right to receive an amount in
cash equal to the cash distributions made by the Partnership with respect to a
Unit during a specified period.
 
“Director” means a member of the Board who is not an Employee.
 
“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership or its Affiliates.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” of a Unit means the closing sales price of a Unit on the
principal national securities exchange or other market in which trading in Units
occurs on the applicable date (or if there is no trading in the Units on such
date, on the next preceding date on which there was trading) as reported in The
Wall Street Journal (or other reporting service approved by the Committee). In
the event Units are not traded on a national securities exchange or other market
at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee.
 
“Option” means an option to purchase Units granted under the Plan.
 
“Participant” means any Employee, Consultant or Director granted an Award under
the Plan.
 
“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of Blueknight Energy Partners, L.P.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
“Phantom Unit” means a phantom (notional) Unit granted under the Plan which
entitles the Participant to receive, in the discretion of the Committee, a Unit
or an amount of cash equal to the Fair Market Value of a Unit.
 
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains nontransferable and subject to
forfeiture or is either not exercisable by or payable to the Participant, as the
case may be.
 
 
2
 
 
 
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
 
“SEC” means the Securities and Exchange Commission, or any successor thereto.
 
“Subordinated Unit” has the same meaning given such term in the Partnership
Agreement.
 
“UAR” of “Unit Appreciation Right” means an Award that, upon exercise, entitles
the holder to receive, in cash or common stock in the discretion of the
Committee, the excess of the Fair Market Value of a Unit on the exercise date
over the exercise price established for such Unit Appreciation Right.
 
“Unit” means a Common Unit or a Subordinated Unit.
 
3.  
Administration.

 
(a) General. The Plan shall be administered by the Committee. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award (including but not limited to performance requirements for such
Award); (v) determine whether, to what extent, and under what circumstances
Awards may be settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may, in its discretion, provide for
the extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
applicable to an Award, waive any restriction or other provision of this Plan or
an Award or otherwise amend or modify an Award in any manner that is either
(i) not adverse to the Participant to whom such Award was granted or
(ii) consented to by such Participant. Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, the
Partnership, any Affiliate, any Participant, and any beneficiary of any Award.
 
(b) Indemnity. No member of the Board or the Committee or officer of the Company
to whom the Committee has delegated authority in accordance with the provisions
of Section 3(c) of this Plan shall be liable for anything done or omitted to be
done by him, by any member of the Board or the Committee or by any officer of
the Company in connection with the performance of any duties under this Plan,
except for his own willful misconduct or as expressly provided by statute.
 

 
3
 
 

(c) Delegation. Following the authorization of a pool of Units to be available
for Awards, the Board or the Committee may authorize a committee of one or more
members of the Board to grant individual Awards from such pool pursuant to such
conditions or limitations as the Board or the Committee may establish. The
Committee may delegate to the Chief Executive Officer and to other employees of
the Company its administrative duties under this Plan (excluding its granting
authority) pursuant to such conditions or limitations as the Committee may
establish. The Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.  Any such
delegation hereunder shall only be made to the extent permitted by applicable
law.
 
4.  
Units.

 
(a) Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the maximum number of Units that may be delivered or reserved for delivery
or underlying Awards in the aggregate issued under the Plan is 1,250,000. If any
Award expires, is canceled, exercised, paid or otherwise terminates without the
delivery of Units, then the Units covered by such Award, to the extent of such
expiration, cancellation, exercise, payment or termination, shall again be Units
with respect to which Awards may be granted. Units that are delivered by a
Participant in satisfaction of the exercise or other purchase price of an Award
or the tax withholding obligations associated with an Award or are withheld to
satisfy the Company’s tax withholding obligations are available for delivery
pursuant to other Awards.  The Committee may from time to time adopt and observe
such rules and procedures concerning the counting of Units against the Plan
maximum or any sublimit as it may deem appropriate, including rules more
restrictive than those set forth above to the extent necessary to satisfy the
requirements of any national stock exchange on which the Units are listed or any
applicable regulatory requirement. The Board and the appropriate officers of the
Company are authorized to take from time to time whatever actions are necessary,
and to file any required documents with governmental authorities, stock
exchanges and transaction reporting systems to ensure that Units are available
for issuance pursuant to Awards.
 
(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Common Units acquired in the
open market, Common Units already owned by the Company, Common Units acquired by
the Company directly from the Partnership (by new issuance or otherwise) or any
other person, Subordinated Units acquired from the Partnership by new issuance,
or any combination of the foregoing.
 
(c) Adjustments. In the event that any distribution (whether in the form of
cash, Units, other securities, or other property), recapitalization, split,
reverse split, reorganization or liquidation, merger, consolidation, split-up,
spin-off, separation, combination, repurchase, acquisition of property or stock,
or exchange of Units or other securities of the Partnership, issuance of
warrants or other rights to purchase Units or other securities of the
Partnership, or other similar transaction or event affects the Units, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Units (or other securities or property) with respect
to which Awards may be granted, (ii) the number and type of Units (or other
securities or property) subject to outstanding Awards, (iii) the grant or
exercise price with respect to any Award, (iv) the appropriate Fair Market Value
and other price determinations for such Awards and (v) any other limitations
contained within this Plan or, subject to Section 11, make provision for a cash
payment to the holder of an outstanding Award; provided, that the number of
Units subject to any Award shall always be a whole number.
 
 
4
 
 
 
5.  
Eligibility.

 
Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.
 
6.  
Awards.

 
Awards may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with or in substitution for any other Award granted under
the Plan or any award granted under any other plan of the Company or any
Affiliate. Awards granted in addition to or in tandem with other Awards or
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.
 
(a) Units. The Committee shall have the discretion to determine the Employees,
Consultants and Directors to whom Units shall be granted and the number of Units
to be granted. All Units granted shall be fully vested upon grant and shall not
be subject to forfeiture.
 
(b) Restricted Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Restricted Units shall be granted,
the number of Restricted Units to be granted to each such Participant, the
Restricted Period, the time or conditions under which the Restricted Units may
become vested or forfeited, and such other terms and conditions as the Committee
may establish with respect to such Awards. To the extent provided by the
Committee, in its discretion, a grant of Restricted Units may provide that
distributions made by the Partnership with respect to the Restricted Units shall
be subject to the same forfeiture and other restrictions as the Restricted Unit
and, if restricted, such distributions shall be held, without interest, until
the Restricted Unit vests or is forfeited with the accumulated distributions
being paid or forfeited at the same time, as the case may be. Absent such a
restriction on the distributions in the Award Agreement, distributions during
the Restricted Period shall be paid to the holder of the Restricted Unit without
restriction.
 
(c) Phantom Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Phantom Units shall be granted, the
number of Phantom Units to be granted to each such Participant, the Restricted
Period, the time or conditions under which the Phantom Units may become vested
or forfeited, which may include, without limitation, the accelerated vesting
upon the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Awards, including
whether DERs are granted with respect to such Phantom Units.
 
(d) Options. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of Units
to be covered by each Option, whether DERs are granted with respect to such
Option, the purchase price therefor and the conditions and limitations
applicable to the exercise of the Option as the Committee shall determine, that
are not inconsistent with the provisions of the Plan. The term of an Option may
not exceed 10 years. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted, provided
such purchase price may not be less than 100% of the Fair Market Value of a Unit
as of the date of grant. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part, which may include, without
limitation, accelerated vesting upon the achievement of specified performance
goals, and the method or methods by which payment of the exercise price with
respect thereto may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Company, a broker-assisted
cashless exercise through procedures approved by the Committee, delivery of
previously owned Units having a Fair Market Value on the exercise date equal to
the relevant exercise, or any combination thereof.
 
 
5
 
 
 
(e) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Right as the Committee shall determine, that are not inconsistent with the
provisions of the Plan. The exercise price per Unit Appreciation Right shall be
not less than 100% of its Fair Market Value as of the date of grant. The term of
a Unit Appreciation Right may not exceed 10 years.
 
(f) Distribution Equivalent Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom DERs are granted,
whether such DERs are tandem or separate Awards, whether the DERs shall be paid
directly to the Participant, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee), the vesting restrictions
and payment provisions applicable to the Award, and such other provisions or
restrictions as determined by the Committee in its discretion all of which shall
be specified in the applicable Award Agreement.
 
7.  
Limits on Transfer of Awards.

 
Each Award shall be exercisable or payable only to the Participant during the
Participant’s lifetime, or to the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution. No Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate. Notwithstanding
the foregoing, to the extent specifically provided by the Committee with respect
to an Award, an Award may be transferred by a Participant without consideration
to immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.
 
8.  
Securities and Other Restrictions.

 
(a) All certificates for Units or other securities of the Partnership delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the SEC, any stock exchange upon which such Units or other securities are then
listed, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
 
(b) Notwithstanding anything in the Plan or any Award Agreement to the contrary,
this Plan, any Award Agreement, and the obligation of the Company to sell, issue
or deliver Units pursuant to an Award shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any governmental or regulatory agency as may be required. The Company shall not
be required to register in a Participant’s name or deliver any Units prior to
the completion of any registration or qualification of such Units under any
federal, state or local law or any ruling or regulation of any government body
which the Committee shall determine to be necessary or advisable. To the extent
the Company is unable to or the Committee deems it infeasible to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary or advisable for the lawful
issuance and sale of any Units hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Units as to which
such requisite authority shall not have been obtained.  No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.
 


 
6
 
 
 
9.  
Change of Control.

 
Unless specifically provided otherwise in the Award Agreement, upon a Change of
Control or such time prior thereto as established by the Committee, all
outstanding Awards shall automatically vest or become exercisable in full, as
the case may be. In this regard, all Restricted Periods shall terminate.
 
Except as otherwise provided in the Award Agreement, the difference between the
Fair Market Value of Units on the payment date and the exercise price of an
Option or UAR that is or becomes fully vested and exercisable as of the date of
a Change of Control (or any earlier date related to the Change of Control and
established by the Committee) shall be paid in a single payment in Units, or
cash and/or other property, or any combination of Units and cash and/or other
property, as determined by the Committee. Except as otherwise provided in the
Award Agreement, any Award of Phantom Units or Restricted Units that pursuant to
this Section 9 are deemed to have the applicable Restricted Period lapse (and to
have all applicable performance criteria achieved at the maximum level, if any)
as of the date of a Change of Control (or any earlier date related to the Change
of Control and established by the Committee), shall be settled by (i) issuance
of unrestricted Units based on the number of Units that were subject to the
Award on the date of grant of the Award or (ii) payment of cash and/or other
property equal to the Fair Market Value of a Unit on the payout date for each
Phantom Unit or Restricted Unit or (iii) any combination of payouts under
clauses (i) and (ii) of this sentence, as determined by the Committee. Subject
to Section 11, any accelerated payout pursuant to this Section 9 shall be made
in a single payment within 30 days after the date of the Change of Control.
 
To the extent an Option or UAR is not vested or exercisable, or a Phantom Unit
or Restricted Unit does not vest, pursuant to the preceding provisions of this
Section 9 or the Award Agreement upon the Change of Control, the Committee may,
in its discretion, cancel such Award or provide for an assumption of such Award
or a replacement grant on substantially the same terms; provided, however, upon
any cancellation of an Option or UAR that has an exercise price less than the
Fair Market Value of a Unit as of the date of cancellation or a Phantom Unit or
Restricted Unit, the holder shall be paid an amount in Units or cash and/or
other property or any combination of cash and/or other property, as determined
by the Committee, equal to the difference between the Fair Market Value of a
Unit and the exercise price if an Option or UAR or equal to the Fair Market
Value of a Unit, if a Phantom Unit or Restricted Unit.  For the avoidance of
doubt, in the case of an Option or UAR, if the exercise price of the Option or
UAR is greater than the Fair Market Value of a Unit, such Option or UAR may be
canceled for no consideration.
 
10.  
Amendment and Termination.

 
Except as required by applicable law or the rules of the principal securities
exchange on which the Units are traded, the Board may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
Participant, any other holder or beneficiary of an Award or any other Person.
 
 
7
 
 
 
11.  
Code Section 409A.

 
(a) Awards made under this Plan are intended to comply with or be exempt from
Code Section 409A, and ambiguous provisions hereof, if any, shall be construed
and interpreted in a manner consistent with such intent.  No payment, benefit or
consideration shall be substituted for an Award if such action would result in
the imposition of taxes under Code Section 409A.  Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award under this Plan would
result in the imposition of an additional tax under Code Section 409A, that Plan
provision or Award shall be reformed, to the extent permissible under Code
Section 409A, to avoid imposition of the additional tax, and no such action
shall be deemed to adversely affect the Participant’s rights to an Award.
 
(b) Unless the Committee provides otherwise in an Award Agreement, each Phantom
Unit (or portion thereof if the Phantom Unit is subject to a vesting schedule)
shall be settled no later than the 15th day of the third month after the end of
the first calendar year in which the Award (or such portion thereof) is no
longer subject to a “substantial risk of forfeiture” within the meaning of Code
Section 409A.  If the Committee determines that a Phantom Unit is intended to be
subject to Code Section 409A, the applicable Award Agreement shall include terms
that are designed to satisfy the requirements of Code Section 409A.
 
(c) If the Participant is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled on
account of a separation from service that is deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (1) the first
business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Code Section 409A.
 
12.  
General Provisions.

 
(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
 
(b) Tax Withholding. The Company or any Affiliate is authorized to withhold from
any Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, or other property) of any applicable taxes payable at the
minimum statutory rate in respect of the grant of an Award, its exercise, the
lapse of restrictions thereon, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Company to satisfy its withholding obligations for the payment of such
taxes.
 
(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an Employee,
Consultant or Director, as applicable. Further, the Company or an Affiliate may
at any time dismiss a Participant from employment or service at any time.
 
(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.
 
 
 
8
 
 
 
(e) Severability. If any provision of the Plan or any award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Participant or Award, or would disqualify the Plan or any award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, person or award and the remainder of the Plan and any
such Award shall remain in full force and effect.
 
(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
 
(g) No Trust or Fund Created. This Plan is unfunded.  Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Partnership, Company or any
participating Affiliate and a Participant or any other Person. To the extent
that any Person acquires a right to receive payments from the Partnership,
Company or any Affiliate pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Partnership, Company or
any participating Affiliate.
 
(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
 
(i) Facility of Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Partnership, Company and its Affiliates shall be
relieved of any further liability for payment of such amounts.
 
(j) Participation by Affiliates. In making Awards to Employees employed by an
Affiliate of the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Affiliate for compensation paid to Employees for services rendered for the
benefit of the Partnership, such payments or reimbursement payments may be made
by the Partnership directly to the Affiliate, and, if made to the Company, shall
be received by the Company as agent for the Affiliate.
 
(k) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.
 
(l) No Guarantee of Tax Consequences. None of the Board, the Partnership, the
Company, any Affiliate nor the Committee makes any commitment or guarantee that
any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder.
 
(m) Headings.  The headings in this Plan are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this Plan.
 

 
9
 
 

13.  
Term of the Plan.

 
This Plan, as approved by the Board on March 11, 2011, shall be effective as of
such date and shall terminate on, and no Awards may be granted after, the
earliest of the date established by the Board or the Committee, the 10th
anniversary of the date the Plan was originally adopted by the Company (or such
earlier anniversary, if any, required by the rules of the exchange on which
Units are traded) or the date Units are no longer available for delivery
pursuant to Awards under the Plan. However, unless otherwise expressly provided
in the Plan or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.
 
IN WITNESS WHEREOF, Blueknight Energy Partners G.P., L.L.C. has caused this Plan
to be executed by its duly authorized officer, effective as provided herein.
 
BLUEKNIGHT ENERGY PARTNERS G.P., L.L.C.
 
By:/s/ Alex G.
Stallings                                                                
Title: Chief Financial Officer and Secretary
Date: March 11, 2011
 


 
 
 
 
 
 
 
 
 
 
 
 
10
